DETAILED ACTION
Claim Objections
1.	Claim 27 is objected to because of the following informalities: “for sensing receiving” appears to be typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The following recitation of claim 28 constitutes indefinite language: “the secondary random event outcome indicator displaying a different single digit number value selected from the group consisting of only single digit numbers ...”, “the automated accounting system determining that the numerical value of the tie and the single digit number value selected are the same and ... that the numerical value of the tie is different than the single digit number value selected”. One ordinary skill in the art cannot properly ascertain the metes and bounds. Claim 28 does not establish that the random event outcome generator makes a random number selection, creating confusion as to what is being referenced by “selected from the group” and  “the single digit number value selected”. It is recommended to positively recite that the “secondary random event outcome indictor displays a different single digit number value selected by the secondary random outcome generator consisting of ...”.  Claims 29-30 are rejected based on their dependency to 28. 
Claims 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The following recitation of claim 31 constitutes indefinite language: “responsive to the random event generator randomly generated a single digit value (examiner edit: typo?), an accounting system in communication with the secondary random event outcome generator and a secondary random outcome indicator display causing the secondary random outcome generator to display the randomly generated single digit value at only one player position of the plurality of distinct player positions, wherein each randomly generated single digit value is displayed without repetition of the single digit value at another player position of the plurality of distinct player positions in the round of the game of baccarat”. It is unclear how many displays are required as the claim language suggests inconsistent display requirements – “at only one player position” and “is displayed without repetition of the single digit value at another player position”. Clarification is required. Claim 32 is rejected based on their dependency to 31. 



Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 24-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,953,311 to Abrahamson. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are generally couched more narrowly and read on the broader present claims. 
Claims 22-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,953,311 to Abrahamson in view of OFFICIAL NOTICE. Admittedly, the patented claims do not expressly disclose wherein the initial (or first) wager is associated with an outcome determined based on a final result of the round of the baccarat game, or wherein the displays at each player positions are “mounted” thereto.  However, OFFICIAL NOTICE is taken that such features are old and well known in the gaming art. One ordinary skill in the art would recognize that traditional baccarat primary wagers require outcomes determined based on final results of the round. This expectantly provides a common and easily understood underlying primary game, thus increasing game play among casino patrons. Regarding the “mounted” displays, such requirement expectantly facilitates a structural connection of the display to the player position locations on the gaming table. 


Allowable Subject Matter
4.	Claims 21-27 would be allowable upon acceptance of a Terminal Disclaimer obviating the above Double Patenting rejection. if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 28-32 would be allowable upon acceptance of a Terminal Disclaimer obviating the above Double Patenting rejection and if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Brown et al. (US Pub. No. 2015/0254504), Bartlett (US Pub. No. 2002/0142820) and Mourad (US Pat. No. 6,093,101). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711